December 18, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                      DONTERIAN G. HECTOR, Appellant

NO. 14-14-00367-CV                           V.

             ECONOMY MUD PRODUCTS COMPANY, Appellee
                  ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on April 8, 2014. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.